Citation Nr: 0520502	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
excision of a thyroglossal cyst with history of spine 
accessory nerve damage, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.  Prior to that period, the veteran served on 
active duty more than ten years, although the dates of that 
service have not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On April 1, 2005, a videoconference hearing was held before 
Marjorie A. Auer, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

At the April 2005 hearing, the veteran's representative 
contended that the veteran had not been afforded an adequate 
examination to evaluate the severity of her residuals of 
excision of a thyroglossal cyst with history of spine 
accessory nerve damage.  The veteran's representative noted 
that although the report of a May 2003 VA miscellaneous 
neurological disorders examination addressed some of the 
residuals of the excision of the veteran's thyroglossal cyst, 
the purpose of that examination was to evaluate the severity 
of the veteran's service-connected migraine headaches.  The 
Board concurs.  The veteran has never been afforded a VA 
examination to specifically evaluate the severity of her 
residuals of excision of a thyroglossal cyst.  The evidence 
already contained in the record is insufficient to clearly 
portray the veteran's symptoms.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran 
should be provided a current VA examination.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders such as the veteran's surgical scar resulting from 
excision of a thyroglossal cyst.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  This amendment was effective August 
30, 2002.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations regarding skin disorders cannot 
be applied.  In this case, the veteran's claim was filed on 
October 9, 2001, but the veteran has not been provided the 
rating criteria in effect prior to August 30, 2002.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.

1.  Provide a VA cranial nerve 
examination, or other appropriate 
examination to the veteran to evaluate 
the severity of her service-connected 
residuals of excision of a thyroglossal 
cyst with history of spine accessory 
nerve damage.

The claims folder, including the 
veteran's surgical and postsurgical 
treatment beginning in 1980 in service, 
documented by the veteran's service 
medical records; records of VA outpatient 
treatment of the veteran in December 
2001, January 2002, and April 2002; and 
the report of a May 2003 miscellaneous 
neurological disorders examination, 
should be made available to the examiner 
for review before the examination.  (The 
veteran's service medical records are 
contained in three brown envelopes within 
the veteran's claims file.)  The examiner 
is requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet must be completed.  
Additionally, the examiner must complete 
the following additional inquiries for 
each joint that is affected:

Using a goniometer, measure the 
passive and active range of motion, 
including movement against gravity 
and against strong resistance.

If the joint is painful on motion, 
state at what point in the range of 
motion pain begins and ends.

State to what extent, if any, the 
range of motion or function is 
additionally limited by pain, 
fatigue, weakness, or lack of 
endurance. If more than one of these 
is present, state, if possible, 
which has the major functional 
impact.

X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner; however, because the 
veteran has reported experiencing great 
pain during prior studies, an EMG should 
not be conducted unless the examiner 
specifically determines that such a study 
is necessary and requests one following 
his or her review of the veteran's 
available medical records.  (The veteran 
has undergone EMGs previously in February 
1981, June 1988, and January 2002.)

2.  Provide a VA scars examination to the 
veteran to evaluate the severity of her 
service-connected residuals of excision 
of a thyroglossal cyst with history of 
spine accessory nerve damage.

The claims folder, including the record 
of the veteran's surgery in November 
1980, documented in the veteran's service 
medical records, and the report of a 
February 1994 VA general medical 
examination, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in three 
brown envelopes within the veteran's 
claims file.)  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
relevant inquiries on the examination 
worksheet must be completed.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and her 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old rating 
criteria for scars (in effect prior to 
August 2002) and the rating criteria 
pertaining to Diagnostic Code 8211, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  (Further, any VA 
General Counsel Opinions, such as 
VAOPGCPREC 9-98 and VAOPGCPREC 9-2004 
(Sept. 17, 2004), should be considered if 
applicable.)  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

